omqcE   OF       THE   ATTORNEY        GENERAL   OF   ~
                                            AUSTIN




Hon. 2. G, Garvcy
County Xuditor
Sexar County               I
San Antcnio, Tcra
Dear Sir:
                                     Opinion X0. O-7539
                                      Re:    stay the comlissioners’    court   of
                                             Bexar County establish a county
                                             law library under the-provisions-
                                             af Articles ~697-1702, ~%nclusive,
                                             without talcti4into account the
                                             provisions of Article l'732a-11
                                             And related questions.
         Your letter of recent date requastinz ‘anopinion of this
department Is in part .a5 follo;m:
         -*l. Kay the CosnisSio~nerst Court of Bexar County
     establish a county law library under the provisions of
     Articles 1697-1702 inclusive, without taking into
     accou& the~grovioidns of Art. 1702 a-l?
                .If 80 -"ranwhat source are the holds apwo-
     pri&~*to    be pkvidod?
          rf3; Is the method set forth in Art. 1'?02 a-l the
     exclusive nothod under the la:+whereby the Gom&sSonerst
     Court of ?3emr County ;;myestablish and naint,a.Ina county
     la;;fi>rwy? tl


          :';I,
             county law library nay be established at the
     county seat by the comissioncrs court of any county con-
     tdning a city of over 160,000 po,pulationaccoriiir.$to
     the preceding Federal.census."
            Article 169s provides:
             "The ~omissimers court of any such county say
     establish end provide for thQ rzaintename of such law
     lj.bruy    on its-o:m initiative and appropriate therefor
     the sur;l  of $2O,OOO.GG or such part tnereof as it deem
iion
   . 2. G. Garvey - h=,e 2




          "Tho Provisions of this Act ma be ado?tcd by my
     county in this state h~viw: five (51 or ROE District
     Courts) by t110pnssa~o of a Recolution to that effect
     by the Co;r~i~c~onsrsCourt of such co*mty at a ropl,?r
     cession thereof IAth all nwbers of such Court prcsc;~.~~
          According to the 1940 Federal census? Son +onio had a po?u-
lc..tion
       of 253,854 ink~abitants.Therefore, Artwlos lc97-l7rJ2,ixluaive,
are appliccble to Eexar county,
          Since Demr County has five District Courts, to-v,cit:j'j'th,
&5th, p.h, 73rd and GCY~   County Crinlnal District Court thy Cormis-
eioners' Court nay adopt the provision3 or'Article 1702a-i es provided
by %ection 2 of said f.ct.
           Therefore, in answer to your first and third qmstions, it
is the opinloa of this depark~ent that the Cozzmissionerst Court ol"
i?o,xsr
      County  nay sstnbllsh a county lm library under the provisions
of .'mticles1697-1702, inclusive. Article 1702a-1 is notan rx~clusivc
method to establish a county law library for 3exar County, but my
ol;lyho used u-on a proper otiderof the CozmissionerstCourt ado:M.!z:;
the povisions of said Act. In anmer to your seconi question, you
z!rcodvisod that the establishsentand mizintonanceof the cour.ty1~;
librwynuqtbe paid out of mnies appropriatedby the Com%iasionorst
t:ourtoiltof the Seneral fund a3 -xovfdad by Xrticlo 1693.